 Case 2:19-cv-00984-APG-VCF Document 31 Filed 12/11/20 Page 1 of 4



     GABRIEL A. MARTINEZ, ESQ.
 1
     Nevada Bar No. 326
 2   DILLON G. COIL, ESQ.
     Nevada Bar No. 11541
 3   TAYLOR J. SMITH, ESQ.
     Nevada Bar No. 15332
 4
     GREENMAN GOLDBERG RABY & MARTINEZ
 5   2770 S. Maryland Pkwy., Suite 100
     Las Vegas, NV 89109
 6   Phone: 702. 384.1616 ~ Fax: 702.384.2990
 7   Email: gmartinez@ggrmlawfirm.com
            dcoil@ggrmlawfirm.com
 8          tsmith@ggrmlawfirm.com
 9   Attorneys for Plaintiff
10                                UNITED STATES DISTRICT COURT
11                                      DISTRICT OF NEVADA
12
13   MARIA JIMENEZ,                                      CASE NO.: 2:19-cv-00984-APG-VCF
14                   Plaintiff,                          STIPULATION AND ORDER TO
15                                                       EXTEND THE PRE-TRIAL ORDER
             vs.                                         DEADLINE (THIRD REQUEST)
16
     GEICO GENERAL INSURANCE
17   COMPANY, an entity licensed to do business
18   in the State of Nevada; DOES I through V; and
     BUSINESS ENTITIES VI through X,
19   inclusive,
                     Defendants.
20
21           Plaintiff Maria Jimenez (“Plaintiff”), by and through her attorneys of record of the law
22   firm Greenman Goldberg Raby & Martinez, and Defendant GEICO General Insurance
23   Company (“GEICO”), by and through its attorneys of record of the law firm McCormick,
24   Barstow, Sheppard, Wayte, & Carruth LLP, hereby file this Stipulation and Order to Extend the
25   Pre-Trial Order Deadline (Third Request), specifically seeking to extend the deadline by 90
26   days.
27
28

                                                     1
 Case 2:19-cv-00984-APG-VCF Document 31 Filed 12/11/20 Page 2 of 4




 1                 IT IS HEREBY STIPULATED AND AGREED between the parties to extend the
 2   joint pre-trial order deadline of December 8, 2020. In accordance with Local Rule 26-4, the parties
 3   state as follows:
 4                            I.     DISCOVERY COMPLETED BY THE PARTIES:
 5         The parties have served their initial disclosures. Both parties have propounded and answered
 6   written discovery. Plaintiff’s deposition testimony was provided on February 6, 2020.
 7                      II.        DISCOVERY WHICH REMAINS TO BE COMPLETED:
 8                For all intents and purposes, discovery has concluded, and the parties merely seek to
 9   extend deadline to submit the join pre-trial order.
10                As noted above, the parties have been working diligently throughout the discovery
11     process and discovery has effectively concluded but for the joint pre-trial order. The parties
12     now seek to submit this matter to private mediation in an effort to reach a settlement. However,
13     in light of the recent COVID-19 pandemic, scheduling has become more tenuous. The parties
14     seek to have the pre-trial order deadline stayed until such time as a mediation is able to
15     proceed.
16         III.      GOOD CAUSE EXISTS TO GRANT THE REQUESTED EXTENSION
17                As stated above, there have been certain unforeseeable and unavoidable obstacles with
18   calendaring presented by the onset of the COVID-19 pandemic and both the federal and state
19   governments declaring a state of emergency. However, the parties are of the position that a 90-
20   day extension of the joint pre-trial order
21                The parties request that the pertinent discovery deadlines set forth in the Court’s
22   Scheduling Order be continued ninety (90) days, as follows:
23   ///
24   ///
25   ///
26   ///
27
28

                                                        2
 Case 2:19-cv-00984-APG-VCF Document 31 Filed 12/11/20 Page 3 of 4




 1          A.       PRETRIAL ORDER: Unless otherwise stated herein, and the Court so orders,
 2   the joint pretrial order shall be filed ninety (90) days from its current deadline of December 8,
 3   2020, but not later than March 8, 2021.
 4
     DATED this 11th day of December, 2020.              DATED this 11th day of December, 2020.
 5
     GREENMAN GOLDBERG RABY & MARTINEZ                   MCCORMICK, BARSTOW, SHEPPARD,
 6                                                       WAYTE & CARRUTH LLP
 7   /s/ Taylor J. Smith                                 /s/ Jonathan W. Carlson
 8   _______________________________                     ____________________________
     GABRIEL A. MARTINEZ, ESQ.                           WADE M. HANSARD, ESQ.
 9   Nevada Bar No. 326                                  Nevada Bar No. 8104
     DILLON G. COIL, ESQ.                                JONATHAN W. CARLSON, ESQ.
10
     Nevada Bar No. 11541                                Nevada Bar No. 10536
11   TAYLOR J. SMITH, ESQ.                               8337 W. Sunset Road, Suite 350
     Nevada Bar No. 15332                                Las Vegas, Nevada 89118
12   2770 S. Maryland Pkwy, Ste. 100
     Las Vegas, NV 89109
13
14
15
16                                                ORDER
                                                            IT IS HEREBY ORDERED that the Joint
17                                                          Pretrial Order must be filed by March 8, 2021. If
                                                            dispositive motions are filed, the deadline
18          IT IS SO ORDERERD:                              for filing the joint pretrial order will be
                                                            suspended until 30 days after decision on the
19          DATED this 11th day of December, 2020           dispositive motions or further court order.

20
21
22                                                _______________________________________
                                                  UNITED STATES MAGISTRATE JUDGE
23
24
25
26
27
28

                                                    3
 Case 2:19-cv-00984-APG-VCF Document 31 Filed 12/11/20 Page 4 of 4




 1                                    CERTIFICATE OF SERVICE
 2
             Pursuant to FRCP 5, I certify that I am an employee of GREENMAN, GOLDBERG, RABY &
 3
     MARTINEZ, and that on the 11th day of December, 2020, I caused the foregoing document,
 4
     entitled STIPULATION AND ORDER TO EXTEND THE PRE-TRIAL ORDER
 5
     DEADLINE (THIRD REQUEST) to be served via electronic service and/or US Mail upon all
 6
     parties involved in this litigation.
 7
 8
                                            /s/ Michael Madden
 9                                          __________________________________
                                            An Employee of GREENMAN, GOLDBERG,
10                                          RABY & MARTINEZ
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   4
